         Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 1 of 9. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 GREGORY MYERS                                     )        CASE NO.
 1708 E. Dayton Rd.                                )
 Caro Michigan 48723.                              )        JUDGE:
                               Plaintiff,          )
                                                   )
                          v.                       )        COMPLAINT FOR DAMAGES
                                                   )        AND REINSTATEMENT
 RICELAND CABINET, INC.                            )
 c/o Emanuel J Miller                              )        JURY DEMAND ENDORSED
 Statutory Agent                                   )        HEREIN
 11597 Lincoln Way,                                )
 Orrville Ohio. 44667                              )
                                                   )
                      And                          )
                                                   )
 JOSEPH MILLER                                     )
 326 N Hillcrest Dr. A,                            )
 Wooster, Ohio 44691                               )
                                                   )
                               Defendants.         )

       Plaintiff, Gregory Myers, by and through undersigned counsel, as his Complaint against

Defendants, states and avers the following:

                                    PARTIES AND VENUE

1.   Myers is a resident of the city of Caro, County of Tuscola, State of Michigan.

2.   Riceland is an Ohio corporation with its principal place of business located at 326 N Hillcrest

     Dr. A, Wooster, Ohio 44691.

3.   Riceland is an employer within the meaning of R.C. § 4113.51(B).

4.   Miller is a resident of the city of Wooster, County of Wayne, State of Ohio.

5.   Miller is and was at all times hereinafter mentioned a supervisor and/or manager for

     Riceland, who acted directly or indirectly in the interest of Riceland in relation to its

     employees.
         Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 2 of 9. PageID #: 2




6.    At times relevant herein, Miller supervised and/or controlled Myers’ employment with

      Riceland and was empowered to take tangible employment actions against Myers.

7.    At all times referenced herein, Miller was an employer within the meaning of Ohio R.C. §

      4112.01 (A)(2).

                                   JURISDICTION & VENUE

8.    This Court has jurisdiction pursuant to 28 U.S.C. § 1332 as the parties are citizens of different

      states and the amount in controversy exceeds the sum or value of $ 75,000.

9.    Myers has met and exceeded the amount in controversy requirement as they have requested

      herein: “An award against Defendants of compensatory and monetary damages to

      compensate Miller for lost wages, compensatory damages, emotional distress, and other

      consequential damages, in an amount in excess of $ 25,000 per claim;” “An award of punitive

      damages for each Plaintiff against Defendant in an amount in excess of $ 25,000;” and

      reasonable attorneys’ fees. Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943)

      (courts must consider both actual and punitive damages when determining amount in

      controversy); Shupe v. Asplundh Tree Expert Co., Case No. 13-5747, 2014 U.S. App. LEXIS

      9668, *10 (6th Cir. 2014) (courts must consider attorneys’ fees when determining amount in

      controversy).

10.   All material events alleged in this Complaint occurred in the county of Wayne.

11.   This Court has jurisdiction over Myers’ state law claims pursuant to 28 U.S.C. § 1332.

12.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                               FACTS

13.   Myers is Hispanic.

14.   Myers is a former employee of Defendants.



                                                  .2
         Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 3 of 9. PageID #: 3




15.   Riceland hired Myers as an Assembler on or around October 20, 2014.

16.   Miller did not participate in the decision to hire Myers.

17.   Miller is Caucasian.

18.   Throughout Myers’ employment, Miller referred to Myers in derogatory terms based on his

      Hispanic heritage (“Racist Comments”).

19.   Miller’s Racist Comments included but were not limited to Miller referring to Myers as “my

      little Mexican.”

20.   Miller’s Racist Comments included but were not limited to Miller telling Myers to “go back

      to Mexico.”

21.   Miller’s Racist Comments included but were not limited to Miller calling Myers “My

      Mexican jumping bean.”

22.   Miller made Miller’s Comments on an almost daily basis throughout Myers’ employment.

23.   On March 9, 2020, Ohio Governor Mike DeWine had declared a State of Emergency in

      Executive Order 2020-01D.

24.   On or around March 22, 2020, the Ohio Department of Health issued an order requiring

      employers to institute social distancing policies and require employees to wear proper

      protective equipment, including face coverings (“Government Mandate”).

25.   The Government Mandate was in accordance with emergency powers granted to the Ohio

      Department of Health in Executive Order 2020-01D.

26.   On or around May 12, 2020, Myers observed that multiple Riceland employees were not

      wearing face coverings (“Lack of COVID PPE”).

27.   The Lack of COVID PPE violated the Government Mandate.




                                                 .3
         Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 4 of 9. PageID #: 4




28.   On May 12, 2020, Myers verbally complained about the Lack of COVID PPE to Miller

      (“Safety Complaint”).

29.   During the Safety Complaint, Myers complained that the lack of COVID PPE created an

      unsafe work environment and violated the Government Mandate.

30.   Defendants did not investigate Myers’ Safety Complaint.

31.   In response to Myers’ Safety Complaint, Miller told Myers to not let the door hit him on the

      way out.

32.   On May 12, 2020, Myers told Defendants that he and James Paimer, a Caucasian Assembler,

      were leaving for the day to protest Riceland’s lack of COVID safety protocols.

33.   On May 12, 2020, Myers and Paimer left work for the day due to the Lack of COVID PPE.

34.   Following the Safety Walkout, Defendants suspended Myers.

35.   Following the Safety Walkout, Defendants suspended Paimer.

36.   On or around May 17, 2020, Defendants conducted a disciplinary hearing with Myers

      (“Disciplinary Hearing”).

37.   At the Disciplinary Hearing, Defendants terminated Myers.

38.   At the Disciplinary Hearing, Defendants terminated Myers for the Safety Walkout.

39.   Defendants knowingly terminated Myers’ employment.

40.   Defendants knowingly took an adverse employment action against Myers.

41.   Defendants knowingly took an adverse action against Myers.

42.   Defendants intentionally terminated Myers’ employment.

43.   Defendants intentionally took an adverse employment action against Myers.

44.   Defendants intentionally took an adverse action against Myers.




                                                .4
         Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 5 of 9. PageID #: 5




45.   Defendants knew that terminating Myers would cause Myers harm, including economic

      harm.

46.   Defendants willfully terminated Myers’ employment.

47.   Defendants willfully took an adverse employment action against Myers.

48.   Defendants willfully took an adverse action against Myers.

49.   Defendants did not terminate Paimer for the Safety Walkout.

50.   Defendants’ assertion of the Safety Walkout did not actually motivate Defendants’ decision

      to terminate Myers.

51.   Defendants’ assertion of the Safety Walkout was insufficient to motivate the termination of

      Myers.

52.   Defendants’ assertion of the Safety Walkout was pretext to terminate Myers.

53.   Defendants did not terminate a Caucasian employee for engaging in substantially the same

      conduct as Myers.

54.   The above facts demonstrate that Defendants engaged in a pattern and practice of race

      discrimination.

55.   There was a causal connection between Myers’ race and Defendants’ termination of Myers.

56.   As a direct and proximate result of Defendants’ conduct, Myers has suffered and will

      continue to suffer damages.

  COUNT I: RACE DISCRIMINATION IN VIOLATION OF O.R.C. § 4112.01 ET SEQ.

57.   Myers restates each and every prior paragraph of this Complaint as if it were fully restated

      herein.

58.   Throughout his employment, Myers was fully competent to perform his essential job duties.

59.   Defendants treated Myers differently than other similarly situated employees based on his

      race.

                                                .5
          Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 6 of 9. PageID #: 6




60.   Defendants violated O.R.C. § 4112.01 et seq.by discriminating against Myers due to his race.

61.   On or about April 30, 2019, Defendants terminated Myers without just cause.

62.   At all times material herein, similarly situated non-Hispanic employees were not terminated

      without just cause.

63.   Defendants terminated Myers based on his race.

64.   Defendants violated O.R.C. § 4112.01 et. seq. when they terminated Myers based on his race.

65. As a result of Defendants’ discrimination against Myers in violation of O.R.C. §

      4112.02(A), Myers has been denied employment opportunities providing substantial

      compensation and benefits, thereby entitling Myers to injunctive, equitable, and

      compensatory monetary relief.

66. As a result of Defendants’ discrimination against Myers in violation of O.R.C. §

      4112.02(A), Myers has suffered mental anguish and emotional distress, including, but not

      limited to, depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

      and self-confidence, and emotional pain and suffering.

67. In its discriminatory actions as alleged above, Defendants acted with malice or reckless

      indifference to the rights of Myers, thereby entitling Myers to an award of punitive

      damages.

68. To remedy the violations of the rights of Myers secured by O.R.C. § 4112.02(A), Myers

      requests that the Court award him the relief demanded below.

                                    DEMAND FOR RELIEF

WHEREFORE, Plaintiff Gregory Myers requests judgment in his favor against Defendants, joint

and severally, and containing the following relief::

  (a) An order directing Defendant to place Myers in the position he would have occupied but for
      Defendants’ discriminatory treatment, as well as to take such affirmative action as is


                                                 .6
       Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 7 of 9. PageID #: 7




   necessary to ensure that the effects of these unlawful employment practices and other
   unlawful conduct are eliminated and do not continue to affect Myers;

(b) “An award against Defendants of compensatory and monetary damages to compensate
    Myers for lost wages, compensatory damages, emotional distress, and other consequential
    damages, in an amount in excess of $ 25,000 per claim;”

(c) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
    compensate Myers for all monetary and/or economic damages, including, but not limited to,
    the loss of past and future income, wages, compensation, job security and other benefits of
    employment;

(d) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
    compensate Myers for all non-monetary and/or compensatory damages, including, but not
    limited to, compensation for his mental anguish and emotional distress, humiliation,
    depression, embarrassment, stress and anxiety, loss of self-esteem, self-confidence and
    personal dignity, and emotional pain and suffering and any other physical or mental injuries;

(e) An award of damages in an amount to be determined at trial, plus prejudgment interest, to
    compensate Myers for harm to his respective professional and personal reputations and loss
    of career fulfillment;

(f) An award of damages for any and all other monetary and/or non-monetary losses suffered
    by Myers in an amount to be determined at trial, plus prejudgment interest;

(g) An award of punitive damages;

(h) An award of costs that Myers has incurred in this action, as well as Myers’ reasonable
    attorneys’ fees to the fullest extent permitted by law; and




                                              .7
       Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 8 of 9. PageID #: 8




(i) Awarding such other and further relief that this Court deems necessary and proper.

                                                  Respectfully submitted,

                                                  /s/ Chris P. Wido
                                                  Chris P. Wido (0090441)
                                                  Samuel B. Robb (0099035)
                                                  THE SPITZ LAW FIRM, LLC
                                                  25200 Chagrin Boulevard, Suite 200
                                                  Beachwood, Ohio 44122
                                                  Phone: (216) 291-4744
                                                  Fax: (216) 291-5744
                                                  Email: chris.wido@spitzlawfirm.com
                                                          sam.robb@spitzlawfirm.com

                                                  Attorney for Plaintiff Gregory Myers




                                             .8
        Case: 5:21-cv-00789-SL Doc #: 1 Filed: 04/13/21 9 of 9. PageID #: 9




                                    JURY DEMAND

       Plaintiff Gregory Myers demands a trial by jury by the maximum number of jurors

permitted.


                                                     /s/ Samuel B. Robb
                                                     Chris P. Wido (0090441)
                                                     Samuel B. Robb (0099035)
                                                     THE SPITZ LAW FIRM, LLC




                                          .9
